PER CURIAM.
We do not reach the merits of appellant’s complaint concerning the testimony received on the subject of appellant’s prior sale of marijuana because, though the belated objection was sustained, no motion to strike was made. See Leonard v. State, 423 So.2d 594 (Fla. 3d DCA 1982). We find no other error in the record except that the judgment inadvertently adjudges appellant to be guilty of a violation of section 944.43, *864Florida Statutes (1981), rather than section 944.47, which proscribes the offense laid in the information. The judgment is amended accordingly and as amended it is
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and WENTWORTH and ZEHMER, JJ., concur.